Walker, J.,
concurring: The transaction in this case was a gift, which excludes the idea of any contract between the husband and wife, and for this reason there is no law forbidding it, in substance or in form. If it had been an executed contract of sale, I think, in that form, it also would have been valid; and in neither case does Revisal, see. 2107, apply. The law in regard to a married woman’s dealings with reference to her separate property, up to its present stage of development, I think, may be stated thus:
1. She may will her property without the consent of her husband, and as if she were a feme sole (Const., Art. X, sec. 6), and, in this way, she may deprive him of his estate by the *535curtesy. Tiddy v. Graves, 129 N. C., 620 (s. c., 127 N. C., 502); Ex parte Watts, 130 N. C., 257; Halyburton v. Slagle, 132 N. C., 947; Watts v. Griffin, 137 N. C., 572.
2. She may convey her real property, with the written consent of, her husband evidenced by her privy examination.
.3. - She may dispose of her personal property by gift or otherwise, without the assent of her husband, and as if she were unmarried. Vann v. Edwards, 135 N. C., 661; act of 1911, ch. 109.
4. By virtue of the Martin act (Public Laws 1911, ch. 109), she may now contract and deal, so as to affect her real or personal property, in the same manner and with the same effect as if she were unmarried, unless the contract belongs to the class of those ’ described in Eevisal, sec. 2107, or unless it is a conveyance of her real property, when the formalities required by the existing law, for its validity, must be observed; those two cases' being expressly excepted in the act of 1911. But Eevisal, see. 2107, does not embrace gifts or sales of personal property by the wife to the husband, as the general right to make these, as if she were unmarried, is given by the Constitution, and cannot be restricted or impaired by legislation.
Section 2107, which is still in force, applies, therefore, only to her executory4' contracts, and she cannot enter into any such contract with her husband which will affect or change any part of her real estate, or the accruing income thereof, for a longer period than three years from the making of the contract, or which will impair or change the body or capital of her personal estate, or the accruing income thereof, for a like period, the Constitution not having removed her common-law disability as to executory contracts, and the act of 1911 having expressly excepted section 2107 from its operation." Kearney v. Vann, 154 N. C., 311.
Subject to the views herein stated, I assent to the conclusion reached by the Chief Justice in the opinion delivered by him for the Court.